Citation Nr: 1455662	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-24 978	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 30, 1967 to July 29, 1967, with additional service in the Army Reserves and Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2012 and April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A cervical spine disability is the result of an injury on July 29, 1967, during travel from ACDUTRA.

2.  A lumbar spine disability is the result of an injury on July 29, 1967, during travel from ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria-Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The term "active military, naval, or air service" is defined to include active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); see also 38 C.F.R. § 3.6(a) (2014). ACDUTRA includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(1).

ACDUTRA includes authorized travel to or from such duty.  38 U.S.C.A. § 101(22)(E); 38 C.F.R. § 3.6(c)(6).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

II. Facts

The Veteran contends that service connection is warranted for a low back and neck disability.  Specifically, he argues that his low back and neck disabilities are the result of a motor vehicle accident (MVA) in July 1967.  Alternatively, he argues that his low back and neck disability were caused or aggravated by his service-connected left hip fracture.

On entrance to ACDUTRA in April 1967, the Veteran reported a history of bone, joint, or other deformity; however, his spine was noted as normal.  On discharge in July 1967, the Veteran endorsed a history of recurrent back pain; however, his spine was noted as normal.  

The Veteran's was involved in a MVA on July 29, 1967, the date the Veteran was discharged from ACDUTRA.  Clinical records indicate that the Veteran suffered a comminuted fracture of the posterior acetabulum.  He appeared sleepy and was seen by a neurologist who concluded that there was no evidence of an intracranial lesion and recommended observance.  A separate clinical record dated July 1967 indicates that the MVA occurred at 5:30 a.m. on US-80, approximately 20 miles east of Montgomery, Alabama, in the Veteran's privately owned vehicle while he was off duty.  The line of duty determination was unknown pending a determination by the Veteran's commander.  

A follow-up orthopedic report, dated October 1967, noted that the Veteran complained of knee pain.  A physical examination and x-ray were performed; however, there was no evidence of bony injury to the knee.  The physician concluded that there was no indication for surgical intervention, but that further consideration or a possible tear of the medial meniscus was advised.  A separate report also dated October 1967 noted that the Veteran ceased using crutches shortly after August 20, 1967.  

The first medical evidence of record indicating complaints of a low back or neck disability occurred in May 1975 during a VA examination.  The Veteran complained of low back pain.  He also stated that his back and neck ached if he turned his head.  On examination, the Veteran's spinal alignment and curvature were normal.

In April 1976, the Veteran was admitted with a severely painful neck following a wrestling situation.  He was treated with medication, bed rest and therapy.  The discharge diagnosis was acute cervical strain, severe, with spasms.  In October 1985, the Veteran complained of neck pain after lifting items at work.  He was given a neck brace.

There is no medical evidence of record between October 1985 and November 1993 that relate to the Veteran's low back and neck disabilities.  In July 1994, the Veteran was diagnosed with spondylosis of the lumbar and cervical spine.  The Veteran was also diagnosed with disc herniation.  VA treatment record indicates ongoing treatment for complaints of low back and neck pain.

In September 2009, Dr. Barbara Nelson, a VA physician, stated that the Veteran's cervical problems were a direct result of the motor vehicle accident of July 1967.  Additionally, Dr. Nelson reported that the Veteran experienced lumbar radiculopathy since 1967.  In formulating her opinion, Dr. Nelson noted that the Veteran lost consciousness following the accident, that his head was in the rear window, and that he needed crutches for two months following the accident.

In June 2014, a VA physician's assistant noted that there was no evidence of chronicity of a neck or a back injury after his military training that were severe enough to lead to medical follow-up for at least eight to ten years.  She also noted that the Veteran's occupation in construction required a lot of heavy lifting, carrying, and climbing.  Finally, she noted the accident description in Dr. Nelson's opinion did not match the actual accident report.  The reviewer opined that it was less likely than not that the Veteran's low back and neck disabilities were caused by an in-service injury, event, or illness.  Additionally, the VA medical professional opined that it is less likely than not that the Veteran's back and neck were caused or aggravated by his service-connected left hip fracture.  In support of her opinion, the reviewer noted that there are no clinically based studies proving that the spine is adversely affected from abnormalities of weight bearing joints such as the hip.

In submitted statements, the Veteran maintains that he experienced ongoing pain in his low back and neck since the motor vehicle accident in July 1967.  Specifically, he reported that an orthopedic surgeon recommended surgery for his back in 1968 or 1969.  The evidence of record does not include medical treatment for his back in 1968 or 1969.  The Veteran also submitted statements from his brother, supervisor, and ex-wife.  They all provided statements regarding the Veteran's long-standing complaints of back and neck pain. 

III. Analysis

Regarding the preliminary question of whether the MVA occurred in the course the Veteran's line of duty, the evidence of record indicates that the line of duty determination was not made.  In April 2014, the Board remanded the case, in part, to have the RO attempt obtain complete service personal records, to include any line of duty determinations.  A line of duty determination for the July 1967 MVA could not be obtained.  Significantly, however, travel to and from ACDUTRA also qualifies as active duty service for purposes of establishing service connection.

In this case, the Veteran was involved in a MVA while off duty and off base on the date of his discharge from ACDUTRA.  The accident occurred on July 29, 1967 at 5:30 a.m. in the Montgomery, Alabama metropolitan area, which is situated between his home in Columbus, Georgia and his last permanent duty station, Fort Polk, Louisiana.  Based on the foregoing, the Board concludes the Veteran was in travel status during the accident because the hour and location of the MVA accident indicates that he was returning directly home from ACDUTRA.  Furthermore, the Veteran is already service connected for a left hip disability resulting from the same MVA.  Thus, an in-service injury during ACDUTRA is established by the evidence.

There are two medical opinions of record regarding the question of whether the Veteran's current lower back and neck disabilities are related to the July 29, 1967 MVA.  First, the September 2009 medical professional likely has more expertise in addressing the question as she is a neurologist compared to the June 2014 physician's assistant.  Second, the September 2009 opinion is based on a history that the Board finds credible as the MVA appears to have been a serious accident involving a high-speed collision of vehicles that likely could have injured multiple areas of the body.  

At the least, reasonable doubt is raised as to whether the Veteran's current cervical and lumbar spine disabilities are related to the in-service MVA.  Certain proof is not shown, but the Veteran has the burden of proving the claim only to an equipoise position.  Thus, when reasonable doubt is resolved in the Veteran's favor, the Board finds that both a cervical and lumbar spine disability are the result of an injury on July 29, 1967, during travel from ACDUTRA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection is warranted for a cervical and lumbar spine disability.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a lumbar spine disability is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


